       Case 4:19-cv-04975-PJH Document 150 Filed 01/30/20 Page 1 of 2



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   CHEROKEE DM MELTON
     Supervising Deputy Attorney General
 4   JENNIFER C. BONILLA
     LISA CISNEROS
 5   KATHERINE LEHE
     ANNA RICH
 6   ANITA GARCIA VELASCO
     BRENDA AYON VERDUZCO
 7   JULIA HARUMI MASS, State Bar No. 189649
     Deputy Attorney General
 8    1515 Clay Street, 20th Floor
      P.O. Box 70550
 9    Oakland, CA 94612-0550
      Telephone: (510) 879-3300
10    Fax: (510) 622-2270
      E-mail: Julia.Mass@doj.ca.gov
11   Attorneys for Plaintiff State of California
12
                               IN THE UNITED STATES DISTRICT COURT
13
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15

16

17   STATE OF CALIFORNIA, et al.,                                Case No. 4:19-cv-04975-PJH

18                                Plaintiffs, ERRATA RE DECLARATION OF LISA
                                              CISNEROS IN SUPPORT OF
19               v.                           PLAINTIFF STATES’ MOTION TO
                                              COMPEL COMPLETION OF
20                                            ADMINISTRATIVE RECORD AND
     U.S. DEPARTMENT OF HOMELAND SECURITY, REQUEST FOR LEAVE TO SERVE
21   et al.,                                  DISCOVERY

22                                           Defendants.

23

24        On January 29, 2020, Plaintiff States filed a Motion to Compel Completion of the
25   Administrative Record and Request for Leave to Serve Discovery (Motion). Slipsheets
26   identifying Exhibits 33 and 34 to the Declaration of Lisa Cisneros (Cisneros Declaration) in
27   support of that Motion were inadvertently omitted. Therefore, Plaintiff States submit this errata
28
                                                             1
                      Errata Re Declaration of Lisa Cisneros ISO Pltfs’ Mot to Compel Completion of the Administrative Record
                                                       and Request for Leave to Serve Discovery (Case No. 4:19-cv-04975-PJH)
       Case 4:19-cv-04975-PJH Document 150 Filed 01/30/20 Page 2 of 2



 1   to advise the Court and the parties that:
 2
                  Exhibit 33 to the Cisneros Declaration begins at page 160 of ECF No. 142-3, and
 3
                  Exhibit 34 to the Cisneros Declaration begins at page 232 ECF No. 142-3.
 4

 5

 6   Dated: January 30, 2020                                     Respectfully Submitted,

 7                                                               XAVIER BECERRA
                                                                 Attorney General of California
 8                                                               MICHAEL L. NEWMAN
                                                                 Senior Assistant Attorney General
 9                                                               CHEROKEE DM MELTON
                                                                 Supervising Deputy Attorney General
10                                                               JENNIFER C. BONILLA
                                                                 LISA CISNEROS
11                                                               KATHERINE LEHE
                                                                 ANNA RICH
12                                                               ANITA GARCIA VELASCO
                                                                 BRENDA AYON VERDUZCO
13

14

15                                                               __ /s/ Julia Harumi Mass______________
                                                                 JULIA HARUMI MASS
16                                                               Deputy Attorney General
                                                                 Attorneys for Plaintiff State of California
17

18

19

20

21

22

23

24

25

26

27

28
                                                             2
                      Errata Re Declaration of Lisa Cisneros ISO Pltfs’ Mot to Compel Completion of the Administrative Record
                                                       and Request for Leave to Serve Discovery (Case No. 4:19-cv-04975-PJH)
